DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-31, 36, 73-74, and 79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kecskemethy et al (US 2019/0197366).
Regarding Claim 30, Kecskemethy teaches a method for predicting an association between input data in a first modality and data in a second modality using a statistical model trained to represent links between data having a plurality of modalities including the first modality and the second modality ([0040-0041], Fig. 1, multimodal neural encoder 1 operable to receive two or more separate DICOM files from different types of imaging technique (or “modality”) from a different source of information), 
the statistical model comprising a plurality of encoders and decoders, each of which is trained to process data for one of the plurality of modalities ([0043-0044], Fig. 1, DICOM decoder 10, 11 reads the corresponding DICOM image 5, 6 and converts it into a tensor, which is then fed into a corresponding encoder 20, 21 to obtain a shared representation (sometimes referred to as joint representation) 25, [0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6), and 
a joint-modality representation coupling the plurality of encoders and decoders ([0044], Fig. 1, outputs from each encoder 20, 21 feed into the same joint representation 25, the elements in the joint representation are real numbers connected by weights received from the encoders 20, 21, the joint representation is created by using a set of weights from multi-modal inputs, [0053-0054], Fig. 2, the joint representation 25 is a data structure operable to be fully connected to a layer of each encoder 20-22 and a layer of each decoder 30-32, receiving inputs from all the encoders 20-22, and sending its outputs to all the decoders 30-32, the joint representation is a weighted sum over the outputs of all encoders 20-22), the method comprising:
selecting, based on the first modality and the second modality, an encoder/decoder pair or a pair of encoders, from among the plurality of encoders and decoders ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6, [0064], Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities, a separate encoder/decoder for each modality is illustrated); and 
processing the input data with the joint-modality representation and the selected encoder/decoder pair or pair of encoders to predict the association between the input data and the data in the second modality ([0063-0064, Figs. 4-5, DICOM file 5 is fed into a DICOM decoder 10, which, as before, reads the DICOM image and converts it to a lossless JPEG image 15, the JPEG image is then read into memory, there it is represented as a 3-dimensional tensor of floating point numbers, the tensor is fed into the encoder 20 to obtain the joint representation 25, a reduced encoder module 70 is provided, and comprises the encoder 20 and the joint representation 25, the reduced encoder module 70 provides an output which is fed into the classifier 55, whereupon the classifier outputs a prediction, Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities).
Regarding Claim 31, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 30 above. Kecskemethy further teaches selecting an encoder trained to process data for the first modality and a decoder trained to process data for the second modality ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6).
Regarding Claim 36, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 30 above. Kecskemethy further teaches selecting a first encoder trained to process data for the first modality and a second encoder trained to process data for the second modality ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0064], Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities, a separate encoder/decoder for each modality is illustrated).
Regarding Claim 73, Kecskemethy teaches a computer system, comprising: at least one computer processor; and at least one storage device encoded with a plurality of instructions that, when executed by the at least one computer processor (Fig 1, Figs. 4-5, [0065-0067], computer aided diagnostic system) perform a method of predicting an association between input data in a first modality and data in a second modality using a statistical model trained to represent interactions between data having a plurality of modalities including the first modality and the second modality ([0040-0041], Fig. 1, multimodal neural encoder 1 operable to receive two or more separate DICOM files from different types of imaging technique (or “modality”) from a different source of information), 
the statistical model comprising a plurality of encoders and decoders, each of which is trained to process data for one of the plurality of modalities ([0043-0044], Fig. 1, DICOM decoder 10, 11 reads the corresponding DICOM image 5, 6 and converts it into a tensor, which is then fed into a corresponding encoder 20, 21 to obtain a shared representation (sometimes referred to as joint representation) 25, [0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6), and 
a joint-modality representation coupling the plurality of encoders and decoders ([0044], Fig. 1, outputs from each encoder 20, 21 feed into the same joint representation 25, the elements in the joint representation are real numbers connected by weights received from the encoders 20, 21, the joint representation is created by using a set of weights from multi-modal inputs, [0053-0054], Fig. 2, the joint representation 25 is a data structure operable to be fully connected to a layer of each encoder 20-22 and a layer of each decoder 30-32, receiving inputs from all the encoders 20-22, and sending its outputs to all the decoders 30-32, the joint representation is a weighted sum over the outputs of all encoders 20-22), the method comprising: 
selecting, based on the first modality and the second modality, an encoder/decoder pair or a pair of encoders, from among the plurality of encoders and decoders ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6, [0064], Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities, a separate encoder/decoder for each modality is illustrated); and 
processing the input data with the joint-modality representation and the selected encoder/decoder pair or pair of encoders to predict the association between the input data and the data in the second modality ([0063-0064, Figs. 4-5, DICOM file 5 is fed into a DICOM decoder 10, which, as before, reads the DICOM image and converts it to a lossless JPEG image 15, the JPEG image is then read into memory, there it is represented as a 3-dimensional tensor of floating point numbers, the tensor is fed into the encoder 20 to obtain the joint representation 25, a reduced encoder module 70 is provided, and comprises the encoder 20 and the joint representation 25, the reduced encoder module 70 provides an output which is fed into the classifier 55, whereupon the classifier outputs a prediction, Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities).
Regarding Claim 74, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 73 above. Kecskemethy further teaches wherein the method further comprises selecting an encoder trained to process data for the first modality and a decoder trained to process data for the second modality ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0054], Fig. 2, data provided from the joint representation 25 is then output to one or more decoders, each decoder 30, 31 then restores the data back into JPEG images 15, 16, each decoder 30, 31 is suitable to decode at least one modality of input data, including one of the modalities of the original DICOM files 5, 6).
Regarding Claim 79, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 73 above. Kecskemethy further teaches wherein the method further comprises selecting a first encoder trained to process data for the first modality and a second encoder trained to process data for the second modality ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality, [0064], Fig. 5 shows an example of multiple inputs in the form of DICOM files, each input may relate to different modalities, a separate encoder/decoder for each modality is illustrated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35, 37-40, 75-78 and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kecskemethy et al (US 2019/0197366), in view of Djuric et al (US 2016/0170982).
Regarding Claim 32, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 31 above. Kecskemethy fails to teach predicting the association between the input data and the data in the second modality in a representation space for the second modality.
In the same field of endeavor, Djuric teaches predicting the association between the input data and the data in the second modality in a representation space for the second modality ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, e.g., keywords, documents, users, or user groups, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type (e.g., both concepts are documents) or not (e.g., one concept is a document while the other is a keyword), can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predicting of association between input data of different modalities using a joint representation statistical model built of pairs of encoders and decoders trained on multiple types of data to determine classifications and regions of interest, as taught in Kecskemethy, to further include estimation of the determined classifications based on projection of feature vectors in common joint representation space, where distance between the feature vectors is calculated as a similarity measure for classification, as taught in Djuric, in order to provide more effective and insightful representations as well as more efficient comparison and association of information obtained from data from different sources and in different formats. (See Djuric [0004-0007, 0055])
Regarding Claim 33, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 32 above. While Kecskemethy teaches outputting from the decoder trained to process data for the second modality, an output vector in the representation space for the second modality ([0044-0046], output representations as vectors), the combination, particularly Djuric teaches projecting the data from the second modality into the representation space for the second modality to produce a plurality of projected vectors; and predicting the association between the input data and the data in the second modality based on a comparison of the output vector and the projected vectors in the representation space for the second modality ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type, can be determined by measuring the distance between their vector representations, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 34, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 33 above. The combination, particularly Djuric, further teaches calculating a distance between the output vector and each of the plurality of projected vectors; and predicting the association based on the calculated distances ([0055], Fig. 7, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, the similarity can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 35, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 34 above. The combination, particularly Djuric, further teaches wherein calculating a distance comprises calculating a Euclidean distance ([0055], Fig. 7, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 37, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 36 above. Kecskemethy fails to teach predicting the association between the input data and the data in the second modality in a latent representation space associated with the joint-modality representation.
In the same field of endeavor, Djuric teaches predicting the association between the input data and the data in the second modality in a latent representation space associated with the joint-modality representation ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, e.g., keywords, documents, users, or user groups, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type (e.g., both concepts are documents) or not (e.g., one concept is a document while the other is a keyword), can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predicting of association between input data of different modalities using a joint representation statistical model built of pairs of encoders and decoders trained on multiple types of data to determine classifications and regions of interest, as taught in Kecskemethy, to further include estimation of the determined classifications based on projection of feature vectors in common joint representation space, where distance between the feature vectors is calculated as a similarity measure for classification, as taught in Djuric, in order to provide more effective and insightful representations as well as more efficient comparison and association of information obtained from data from different sources and in different formats. (See Djuric [0004-0007, 0055])
Regarding Claim 38, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 37 above. While Kecskemethy discloses providing as input to the first encoder, the input data to produce a first modality feature vector and providing input to the second encoder, the data for the second modality to produce second modality feature vector ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality), the combination, particularly Djuric, further teaches producing the plurality of modality feature vectors in the latent representation space; and predicting the association between the input data and the data in the second modality based on a comparison of the first modality feature vector and the plurality of second modality feature vectors in the latent representation space ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type, can be determined by measuring the distance between their vector representations, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification). 
Regarding Claim 39, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 38 above. The combination, particularly Djuric, further teaches calculating a distance between the first modality feature vector and each of the plurality of second modality feature vectors in the latent representation space; and predicting the association based on the calculated distances ([0055], Fig. 7, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, the similarity can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 40, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 39 above. The combination, particularly Djuric, further teaches wherein calculating a distance comprises calculating a Euclidean distance ([0055], Fig. 7, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 75, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 74 above. Kecskemethy fails to teach wherein the method further comprises predicting the association between the input data and the data in the second modality in a representation space for the second modality.
In the same field of endeavor, Djuric teaches wherein the method further comprises predicting the association between the input data and the data in the second modality in a representation space for the second modality ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, e.g., keywords, documents, users, or user groups, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type (e.g., both concepts are documents) or not (e.g., one concept is a document while the other is a keyword), can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predicting of association between input data of different modalities using a joint representation statistical model built of pairs of encoders and decoders trained on multiple types of data to determine classifications and regions of interest, as taught in Kecskemethy, to further include estimation of the determined classifications based on projection of feature vectors in common joint representation space, where distance between the feature vectors is calculated as a similarity measure for classification, as taught in Djuric, in order to provide more effective and insightful representations as well as more efficient comparison and association of information obtained from data from different sources and in different formats. (See Djuric [0004-0007, 0055])
Regarding Claim 76, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 75 above. While Kecskemethy teaches outputting from the decoder trained to process data for the second modality, an output vector in the representation space for the second modality ([0044-0046], output representations as vectors), the combination, particularly Djuric teaches projecting the data from the second modality into the representation space for the second modality to produce a plurality of projected vectors; and predicting the association between the input data and the data in the second modality based on a comparison of the output vector and the projected vectors in the representation space for the second modality ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type, can be determined by measuring the distance between their vector representations, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 77, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 76 above. The combination, particularly Djuric, further teaches wherein the method further comprises: calculating a distance between the output vector and each of the plurality of projected vectors; and predicting the association based on the calculated distances ([0055], Fig. 7, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, the similarity can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 78, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 77 above. The combination, particularly Djuric, further teaches wherein calculating a distance comprises calculating a Euclidean distance ([0055], Fig. 7, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 80, Kecskemethy teaches all aspects of the claimed invention as disclosed in Claim 79 above. Kecskemethy fails to teach wherein the method further comprises predicting the association between the input data and the data in the second modality in a latent representation space associated with the joint-modality representation.
In the same field of endeavor, Djuric teaches wherein the method further comprises predicting the association between the input data and the data in the second modality in a latent representation space associated with the joint-modality representation ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, e.g., keywords, documents, users, or user groups, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type (e.g., both concepts are documents) or not (e.g., one concept is a document while the other is a keyword), can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predicting of association between input data of different modalities using a joint representation statistical model built of pairs of encoders and decoders trained on multiple types of data to determine classifications and regions of interest, as taught in Kecskemethy, to further include estimation of the determined classifications based on projection of feature vectors in common joint representation space, where distance between the feature vectors is calculated as a similarity measure for classification, as taught in Djuric, in order to provide more effective and insightful representations as well as more efficient comparison and association of information obtained from data from different sources and in different formats. (See Djuric [0004-0007, 0055])
Regarding Claim 81, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 80 above. While Kecskemethy discloses providing as input to the first encoder, the input data to produce a first modality feature vector and providing input to the second encoder, the data for the second modality to produce second modality feature vector ([0045], the output representation of each encoder is a vector, there are a plurality of encoders, each serving a different input modality), the combination, particularly Djuric, further teaches producing the plurality of modality feature vectors in the latent representation space; and predicting the association between the input data and the data in the second modality based on a comparison of the first modality feature vector and the plurality of second modality feature vectors in the latent representation space ([0055], Fig. 7, a system 700 for classification includes the joint representation engine 502, the vector representation database 504, and a classification engine 702, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, in a common vector space with the same dimensionality, the similarity between any of the concepts, regardless of whether they are of the same type, can be determined by measuring the distance between their vector representations, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 82, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 81 above. The combination, particularly Djuric, further teaches calculating a distance between the first modality feature vector and each of the plurality of second modality feature vectors; and predicting the association based on the calculated distances ([0055], Fig. 7, the joint representation engine 502 can estimate vector representations (feature vectors) of various types of information/concepts, the similarity can be determined by measuring the distance between their vector representations, e.g., cosine distance in the common embedding space, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).
Regarding Claim 83, Kecskemethy, as modified by Djuric, teaches all aspects of the claimed invention as disclosed in Claim 82 above. The combination, particularly Djuric, further teaches wherein calculating a distance comprises calculating a Euclidean distance ([0055], Fig. 7, the similarity measure may be a Hamming distance or a Euclidean distance between the vectors in the common space, the similarity represents the degree of relevance between the two concepts and thus, can be used for classification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xie et al (US 2019/0026655) discloses a distance metric that can be utilized to measure the similarity of two patients, the distance metric between two patients is defined in the following way: given the representations of their EHRs, a linear projection matrix is utilized to project these representations into a latent space; then the squared Euclidean distance between the latent representations is measured ([0027]); Kramer et al (US 2017/0293736) discloses generating with a trained encoder, a first data signature for the first modality-specific dataset and a second data signature for the second modality-specific dataset, and a joint signature based on the first data signature and the second data signature as inputs to the trained encoder ([0006]) where the trained encoder is a multi-modal deep encoder ([0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641